RESOLUCIÓN
Examinada la resolución emitida el 5 de marzo de 1986 por el Hon. Guillermo Arbona Lago, Juez Superior, así como su comu-nicación de 6 de julio de 1989 y la comunicación de 29 de Junio de 1989 del Hon. Héctor Rivera Cruz, Secretario de Justicia, no ha lugar al ejercicio de nuestra jurisdicción disciplinaria.
Lo acordó el Tribunal y certifica el señor Secretario General Interino. El Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón se inhibieron. El Juez Aso-ciado Señor Rebollo López emitió una opinión disidente.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino

—O—